Name: 86/381/EEC: Commission Decision of 23 July 1986 relating to the specific programme concerning the processing and marketing of fish and fish products in Germany for the period 1985 to 1989 forwarded by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  regions of EU Member States;  fisheries
 Date Published: 1986-08-13

 Avis juridique important|31986D038186/381/EEC: Commission Decision of 23 July 1986 relating to the specific programme concerning the processing and marketing of fish and fish products in Germany for the period 1985 to 1989 forwarded by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 226 , 13/08/1986 P. 0014*****COMMISSION DECISION of 23 July 1986 relating to the specific programme concerning the processing and marketing of fish and fish products in Germany for the period 1985 to 1989 forwarded by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (86/381/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 5 thereof, Whereas the Federal Republic of Germany forwarded to the Commission on 3 September 1985 a programme concerning the processing and marketing of fish and fish products in Germany and the latest supplementary background information on the programme on 28 April 1986; Whereas this programme complies with the provisions of Article 2 of Regulation (EEC) No 355/77; Whereas this programme contributes to the fulfilment of the objectives of the common fisheries policy and it includes the details referred to in Article 3 of that Regulation; Whereas the programme should be consistent with the multiannual guidance programmes for restructuring, modernizing and developing the fishing industry and for developing aquaculture and adopted by the Commission by Decisions 85/277/EEC (3) and 85/278/EEC (4); Whereas the measures provided for in this Decision are in accordance with the joint opinion of the Standing Committee on Agricultural Structures and the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The specific programme concerning the processing or marketing of fish and fish products in Germany, forwarded by the Federal Republic of Germany on 3 September 1985, as last supplemented on 28 April 1986 and the main features of which are set out in Annex I is hereby approved, subject to the provisions in Annex II. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 23 July 1986. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 157, 15. 6. 1985, p. 1. (4) OJ No L 157, 15. 6. 1985, p. 4. ANNEX I MAIN FEATURES OF THE PROGRAMME IN RESPECT OF THE COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH FISH AND FISH PRODUCTS ARE PROCESSED AND MARKETED, DRAWN UP BY GERMANY PURSUANT TO REGULATION (EEC) No 355/77 1. Purpose of the programme Development of the processing and marketing of fish and fish products, including freshwater species. 2. Delimitation of the area concerned by the programme The four coastal 'Laender' of Germany, i.e. Lower Saxony, Schleswig-Holstein, Hamburg and Bremen. 3. Duration of the programme The programme covers the period 1 January 1985 to 31 December 1989. 4. Objectives of the programme Within the general framework of adapting the processing and marketing facilities to changes in the industry as regards the supply of basic raw material, the aims of the restructuring are: - the introduction of new processing and storage techniques, - the improvement and rationalization of the infrastructure for the processing and marketing of fish products, - improvements in hygiene and quality, - energy saving and environmental protection, - the creation of efficient production units by merging smaller units into large ones. 5. Investment forecasts The total amount of investment for the duration of the programme is 40 million DM (18,5 million ECU) to attain the foreseen objectives. The national aid for the duration of the programme is scheduled at 3,2 million DM (1,5 million ECU), attributed in approximately equal proportions. With regard to the abovementioned actions, the scheduled investment can be broken down as: 1.2 // - investment in new packing and processing facilities // 8 million DM, // - investment to adapt to the new raw material situation // 4 million DM, // - investment in infrastructure // 6 million DM, // - investment in the improvement of quality and new products // 10 million DM, // - investment in rationalization // 12 million DM. The financial data as well as the breakdown between various types of investments are indicative. ANNEX II FINAL CONCLUSIONS 1. The Commission considers that the programme submitted by Germany as a framework for future Community or national financing schemes, constitutes a suitable basis, to facilitate the development of the processing and marketing of fish products. In this connection, the Commission emphasizes the importance of the prospective development of resources and of the conseqences and objectives of the multiannual guidance programmes with regard to the fishing fleet and to aquaculture for the future development of the processing and marketing of fish products. 2. Given that the structural measures for the restructuring of the fishing fleet and aquaculture will expire at the end of 1986, the Commission reserves the possibility of reviewing the current programme at a later date in order that the structural measures relating to the fishing fleet and aquaculture foreseen for 1987 and later may be taken into consideration in an appropriate manner in relation to the sector for the processing and marketing of fish products. 3. Furthermore, the investments in products for human consumption which are not listed in Annex II of the EEC Treaty shall be examined with particular reference to Article 7 of Council Regulation (EEC) No 355/77; these should contain significant amounts of fish. 4. Taking into account the present situation in the Community market for sardines tinned in traditional form, the Commission affirms that in the implementation of the current programmes, no aid should be granted to investments increasing the production capacity of this type of product. 5. The Commission points out that the estimated investment needs contained in this programme do not imply any commitment to financial participation by the Community.